UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                            No. 99-50404
                          Summary Calendar

                          Ben Ogbodiegwu,

                                                Plaintiff-Appellant,

                               versus

                Wackenhut Corrections Corporation,

                                                Defendant-Appellee.

           Appeal from the United States District Court
                 for the Western District of Texas
                 (A-98-CV-295-JN & A-98-CV-300-JN)
                         November 10, 1999

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Ben Ogbodiegwu brought employment discrimination and other

claims arising from his final months as a Counselor for Wackenhut

Corrections Corporation (“WCC”).    The district court granted

summary judgment for the defendant, which we now affirm.

          This lawsuit arose from Ogbodiegwu’s employment at the

Kyle New Vision Program (“the Kyle facility”), a drug treatment

facility operated by WCC in Kyle, Texas.     Ogbodiegwu began

working at the Kyle facility on June 29, 1992 as a Counselor II,

earning a quick promotion to a Counselor I supervisory position

in October 1992.   In January 1996, however, WCC began to have

serious concerns with Ogbodiegwu’s job performance.      During that

month, Ogbodiegwu left the Kyle facility without authorization,


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except for the
limited circumstances set forth in 5TH CIR. R. 47.5.4.
failed to complete confidential client files as instructed by his

supervisor, and lost his keys to several secure areas of the

facility which required a lockdown of the entire facility and a

suspension of normal operations.

     On February 6, 1996, an employee hearing committee found

that Ogbodiegwu’s violations of company policy were hurting the

effectiveness of the Kyle facility, and it recommended his

dismissal.    Ogbodiegwu resigned the next day, February 7, 1996.

            On July 17, 1997, Ogbodiegwu filed this lawsuit,

charging WCC with race and national origin discrimination under

Title VII, defamation, and intentional infliction of emotional

distress.    On cross motions for summary judgment, the district

court dismissed all of these claims.

            Ogbodiegwu now appeals, raising two issues.   First, he

challenges the district court’s determination that most of his

defamation claims were time-barred under the one-year statute of

limitations in Section 16.002(a) of the Texas Civil Practice and

Remedies Code.    Specifically, he contends that the statute of

limitations does not apply to claims filed with the EEOC or the

Texas Commission on Human Rights (“TCHR”).    Because he asserted a

cause of action for defamation in his charge of discrimation

filed with the EEOC and TCHR, Ogbodiegwu believes that his

defamation claims are governed by the same law that governs

discrimation claims under Title VII.    In other words, he believes

that he had 60 or 90 days after he received his right to sue




                                   2
letter to file a suit for damages suffered as a result of the

alleged defamation.

          Ogbodiegwu offers no legal authority to support this

argument, and it is clear that he misunderstands the consequences

of filing a discrimination complaint.    A charge of discrimination

lodged with the EEOC is not the equivalent of a lawsuit, and it

will not toll the statute of limitations or free Ogbodiegwu from

his obligation of filing a defamation lawsuit within one year

after the cause of action accrues.    Ogbodiegwu’s argument lacks

merit, and the district court’s ruling on this issue will stand.

          Ogbodiegwu’s second argument on appeal charges that the

district court “deprived [appellant] (sic) his opportunity to

present his evidence in support of his allegations.”    Alhough the

district court recognized that less stringent standards are

applied to pleadings of pro se plaintiffs, Ogbodiegwu argues that

less stringent standards were not applied to his case and that he

was denied his day in court as a result.

          Ogbodiegwu’s argument here is actually a reprise of his

first argument.   He is suggesting that the district court should

have given this pro se plaintiff a break, declined to apply the

statute of limitations, and allowed him to present evidence in

support of his defamation claims.    This line of reasoning

reflects Ogbodiegwu’s deep misunderstanding of the concessions

afforded pro se parties in federal court.    Although the pleadings

filed by pro se parties are held to “less stringent standards

than formal pleadings drafted by lawyers,” pro se parties must


                                 3
still comply with the rules of procedure and make arguments

capable of withstanding summary judgment.    Haines v. Kerner, 404
U.S. 519, 520 (1972); Grant v. Cellular, 59 F.3d 523, 524 (5th

Cir. 1995).   There is certainly no authority for suggesting that

pro se parties are exempt from provisions of substantive law that

restrict or bar their causes of action.   Thus, there is nothing

improper in dismissing a pro se party’s complaints on summary

judgment, and nothing improper in doing it here.

          Because both of Ogbodiegwu’s claims lack merit, this

Court affirms the district court’s grant of summary judgment in

favor of WCC.

          AFFIRMED.




The district court dismissed Ogbodiegwu’s Title VII claims

because the plaintiff could show neither a prima facie case nor

rebut defendant’s legitmate nondiscriminatory reasons for

dismissal.    The court found that most of Ogbodiegwu’s defamation


                                  4
claims were time-barred, with the remainder failing from a lack

of evidence.




                                5